                        Case 1:20-cv-05147-AT Document 4 Filed 12/31/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DlSTMCT COURT
                                                             for the

                                                4^tolL District of GpCt^^-
                    YAMAN F. TAYLOR )
                                                               )
                                                               )
                                                               )
                            Plaintiff(s)                       )
                                v. < C ivil Action No. 1:20-CV-05147
                         CABELA, INC

                                                               )
                                                               )
                                                               )
                           Defendant(s) )


                                                 SUMMONS IN A CIVIL ACTION
                                           CABELA, INC
  ): (Defemiant's name and address) Registered Agent-JEROME C. CABELA
                                           602 2ND STREET
                                           CHAPPELL, NE 69129-0000




          A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                       Yaman F. Taylor
                                       7515GametDr
                                       Jonesboro, GA 30236




         If you fail to respond, judgment by deiault will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                       JAMES N. HATTEN
                                                                       CLERK OF COURT


Date:   12/31/2020                                                      s/R. Spratt
                                                                                  Signature of Clerk or Deputy Clerk
                         Case 1:20-cv-05147-AT Document 4 Filed 12/31/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-CV-05147


                                                         PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ft))


           This summons for (name of individual and title, if any)

 was received by me on (date)


           O I personally served the summons on the individual at (place)

                                                                              on (date) ; or


           O I left the summons at the individual's residence or usual place of abode with (name)

                                                               , a person of suitable age and discretion who resides there,

           on (date) , and mailed a copy to the individual's last known address; or


           0 I served the summons on (name of individual) , who is

            designated by law to accept service of process on behalf of (name of organization)

                                                                              on (date) ; or


           1_I I returned the summons unexecuted because ; or


           0 Other (specify):




           My fees are $ for travel and $ for services, for a total of $



          I declare under penalty of perjury that this information is true.



Date:
                                                                                        Server's signature




                                                                                      Printed name and title




                                                                                        Server's address



Additional information regarding attempted service, etc:
